Order entered September 4, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00606-CR

                             FRANK DEONE MORAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-63812-U

                                            ORDER
        The Court DENIES as moot court reporter Cheryl Dixon’s August 31, 2015 request for
an extension of time to file the reporter’s record. Ms. Dixon did not tender the reporter’s record
by September 1, 2015 as she indicated she would in the extension request.
        We ORDER Ms. Dixon to file the complete reporter’s record by WEDNESDAY,
SEPTEMBER 9, 2015. If the record is not filed by that date, the Court may order that Ms.
Dixon surrender her notes to the presiding judge of the 291st Judicial District Court for
preparation of the record by another court reporter.
        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,
Presiding Judge, 291st Judicial District Court; Cheryl Dixon, court reporter; and to counsel for
all parties.
                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE